         Case 1:21-cv-00058-TMR Document 2                Filed 02/14/21      Page 1 of 14




                  UNITED STATES COURT OF INTERNATIONAL TRADE




       GoPro, Inc.
                                         Plaintiff,
                                                                        Court No. 21-00058
            v.

       United States
                                         Defendant.



                                               COMPLAINT

Plaintiff, GoPro, Inc. (hereinafter “Plaintiff” or “GoPro”), appears through its undersigned

attorneys, and alleges the following as its Complaint in this action:

                                          JURISDICTION

       1.        Plaintiff brings this action against Defendant the United States of America

(“Defendant” or “United States”) to contest the denial of 11 administrative protests by U.S.

Customs and Border Protection (“CBP”) under Section 515 of the Tariff Act of 1930, as amended

(19 U.S.C. § 1515). This Court therefore holds subject-matter jurisdiction over this action pursuant

to 28 U.S.C. § 1581(a).


                                  STANDING AND TIMLINESS

       2.        GoPro, Inc. is a corporation duly organized and existing under the laws of the State

of Delaware and is the importer of record and party in interest as regards the merchandise in this

action. The company was formerly named “Woodman Labs, Inc.”
         Case 1:21-cv-00058-TMR Document 2                 Filed 02/14/21     Page 2 of 14




       3.      GoPro paid all applicable duties, taxes, and fees, owed on liquidation of its entries,

and instructed its customs broker to file protests on its behalf in order to seek duty refunds pursuant

to section 514 of the Tariff Act of 1930, 19 U.S.C. § 1514.

       4.      The 11 protests (protest numbers 280117100042, 272016100381, 272016100380,

272015101106, 272015101105, 280915100291, 280915100201, 272015100437, 272015100436,

272015100227, and 272016101210) were filed timely to contest the tariff classification of GoPro’s

imported camera housings and to recover duties paid for imports of such imported camera

housings, with interest accruals.

       5.      Said protests were denied by the government on August 19, 2020. Plaintiff filed a

timely summons on February 14, 2021, within 180 days of the denial, and holds standing in this

action pursuant to 28 U.S.C. §§ 2631(a) and 2636.


                                    STATEMENT OF FACTS


                                        Product Description

       6.      The subject merchandise consists of camera housings that are designed for use with

GoPro’s line of Hero “action cameras.”

       7.      All of GoPro’s camera housings are intended to enclose a single GoPro “Hero”

digital video camera.

       8.      These camera housings consist of a ridged plastic shell that does not provide impact

padding to protect the camera.

       9.      These camera housings include spring-operated buttons to control GoPro camera

functions while the camera is encased.




                                                  2
        Case 1:21-cv-00058-TMR Document 2               Filed 02/14/21    Page 3 of 14




       10.     The camera housings incorporate a flat, optically-coated glass lens plate for the

GoPro camera to photograph through. The glass lens plate and glass coatings are susceptible to

scratches and breakage.

       11.     The camera housing possesses no carrying handles. Clip receptors and adjustment

knobs protrude at the bottom of the camera housing.

       12.     The angle of the camera housing, relative to the mount it clips to, may be adjusted

by means of the screw-based adjustment knob.

       13.     The GoPro camera line evolved from the inventor’s desire to film while surfing

using a digital camera in a clear camera housing strapped to his wrist.

       14.     This purpose evolved into the broader concept of “action camera photography” in

which a user may film while performing any number of activities, such as sky-diving, surﬁng,

skateboarding, etc.

       15.     GoPro has pioneered action camera photography as a major new industry segment.

       16.     To accomplish “action camera photography” GoPro’s “Hero” line of products are

designed and marketed as a comprehensive system that includes digital cameras, camera housings,

and numerous types of specialized mounts (sticky mounts, wrist mounts, helmet mounts, car

mounts, chest mount, etc.)

       17.     Without the camera housings, the relevant GoPro camera systems cannot connect

to the various mounts and the mounted action footage cannot occur.

       18.     All of the subject camera housings under are dedicated for exclusive use with the

GoPro camera systems that they are designed for. The camera housings are not sold for any use

that might be independent from the GoPro action camera system. These housings an integral

component to their respective Hero camera.



                                                 3
         Case 1:21-cv-00058-TMR Document 2                Filed 02/14/21     Page 4 of 14




       19.     We note that in recent iterations of the Hero camera system, GoPro has engineered

the two functional pieces (camera and housing) together, such that Hero cameras now possess an

“integrated waterhousing” whose functions merge with the camera itself. This tariff controversy

therefore does not include these newer camera models. Housings for older Hero systems are

however still imported for sale as replacements for lost or broken housings.

       20.     Many other companies have created aftermarket camera cases to store, organize,

transport, and protect GoPro cameras together with their GoPro camera housings and mounts.

These aftermarket camera cases do possess durable protective materials on the outside, and soft

foam padding on the interior. Many of these cases do allow for organization of the photographic

components (including batteries, memory cards, etc.) and do incorporate carrying handles. Since

these aftermarket camera cases are solid and protective, they neither allow for activation of the

camera controls, for photography while in these types of cases.


                                      Administrative History

       21.     On April 2, 2013, GoPro requested a tariff classification ruling concerning a

representative camera housing called a “waterhousing” which is perhaps its most well-known and

popular camera housing. As its name suggests, the waterhousing allows a GoPro camera to film

underwater.

       22.     To make such underwater footage possible, GoPro waterhousings incorporate

numerous feats of engineering, such as (a) waterproof protection to the camera to a depths of 50

meters by means of specially manufactured silicone gasket seals, (b) spring-activated buttons

which are sealed against water, and resist activation pressures at depth, (c) an onboard heat

dissipation system, (d) optical coatings that allow water to bead off the lens plate and create better




                                                  4
         Case 1:21-cv-00058-TMR Document 2                Filed 02/14/21     Page 5 of 14




optics, and (e) a locking latch mechanism that resists water pressures at depths that might cause

simpler latch mechanisms open. The locking mechanism can be difficult for novice users to open.

       23.     In response, CBP issued a binding ruling, NY N240464, on May 3, 2013, which

held that the waterhousing would be dutiable under subheading 4202.99.9000, HTSUS, which

provides, in part, for other bags and containers, other, other, other.” The rate of duty is 20%.

       24.     GoPro has declared its entries pursuant to NY N240464, but also instructed its

broker to file administrative protests to protect its legal claims to refunds against all individually

imported camera housings.

       25.     On September 24, 2013, GoPro submitted a request for reconsideration of NY

N240464. The request was returned to GoPro due to pending litigation in Otter Products, LLC v.

United States, 70 F.Supp.3d 1281 (CIT 2015); Otter Products, LLC v. United States, 834 F.3d

1369 (Fed. Cir. 2016) (collectively, the “Otterbox Litigation”).

       26.     The Otterbox Litigation, concerned the classification of call phone cases which

CBP asserted were classified within heading 4202, HTSUS, which refers to “trunks, suitcases . . .

camera cases… and similar containers.” See, Otter Prods., LLC v. United States, 70 F. Supp. 3d

1281. The CIT granted Otterbox’s motion for summary judgment, holding that the products should

have been classified under subheading 3926.90.99.80, HTSUS, as articles of plastics with an ad

valorem rate of 5.3%. Id. at 1284, 1295. On appeal, the Federal Circuit affirmed the CIT decision

and held that heading 4202, HTSUS, requires the essential characteristic of products be to

“organize, store, protect, and carry.” See, Otter Prods., LLC, 834 F.3d at 1377-78.

       27.     The Federal Circuit affirmed that the products in question were not “containers”

and were not similar to “containers” because the phone case only met one of the four unifying




                                                  5
         Case 1:21-cv-00058-TMR Document 2                Filed 02/14/21     Page 6 of 14




characteristics to qualify as a “similar container” under heading 4202.” Id. at 1378-80 (holding

that the OtterBox case clearly protects, but does not organize, store, or carry).

       28.     In relevant part, the Federal Circuit held that a cell phone case cannot “organize” a

single cell phone, and the OtterBox case was not a “case” within the meaning of heading 4202’s

“similar containers” provision. Id. at 1379. Further, the CAFC noted that none of the eo nomine

“containers” allow for functionality while stored. Id. at 1379.

       29.     With the conclusion of the Otterbox Litigation, GoPro re-initiated its request for

reconsideration of the waterhousing in May of 2017.

       30.     On July 5, 2018, CBP published a proposed ruling for public comment which

included a factual description of the sample camera housing in its possession, together with the

legal conclusion that the camera housings should be classified pursuant to GRI 1 and 6 within

subheading 8529.90.86, HTSUS, which provides for “parts suitable for use solely or principally

with the apparatus of headings 8525 to 8528: Other parts of articles of headings 8525 to 8527,

except parts of cellular telephones: Other.” Attached Exhibit A. (Customs Bulletin and Decisions,

Vol. 52, No. 27, July 5, 2018).

       31.     GoPro submitted comments voicing its agreement with this position.

       32.     On pages 15-16, the proposed ruling stated:

       The subject Hero3 camera housing does not share the same defining characteristics as the
       products previously ruled by CBP as eo nomine “camera cases,” cited supra. The products
       in the above-cited rulings enclose the camera and feature textile padding to protect the
       camera while it is being transported or stored, compartments or pockets to organize camera
       accessories, and shoulder straps or handles to facilitate transport. The Hero3 camera
       housing is distinguishable from the camera cases described above in that it does not
       organize any other components of the subject camera system (the Hero3 camera housing
       only holds a single electronic device which the CAFC in Otterbox II held did not serve an
       organizational purpose. See Otterbox II at 1290), nor does it provide a means of carrying
       the camera. The Hero3 may offer waterproof protection to the camera by means of sealed
       silicone gaskets, however its rigid molded plastic shell does not otherwise offer meaningful
       protection for the camera while stored. The Hero3 camera housing may not be


                                                  6
         Case 1:21-cv-00058-TMR Document 2               Filed 02/14/21        Page 7 of 14




       interchangeably used with other cameras on the market (other than later GoPro Hero model
       iterations, as noted above). Without the housing, the camera cannot function underwater as
       it is designed to do, nor can it connect to the mounting accessories needed when the user
       is performing an extreme activity such as sky diving, or surfing. All aspects of the Hero3
       camera housing are engineered to further the specific purpose of utilizing a camera
       underwater or during an extreme activity. These characteristics substantially differ from
       those attributed to “camera cases” commonly found on the market, which merely offer a
       protective and organized place for the camera to be stored when not in use or when being
       transported to where the camera will be removed and used.

       For these reasons, the subject merchandise is not a “camera case” of heading 4202, HTSUS.
       As we have determined that the subject Hero3 camera housing is not classifiable as an eo
       nomine camera case of heading 4202, HTSUS, we now consider whether it is classifiable
       as a “similar container” of that heading. . .


       33.     On page 16, the proposed ruling recognized that Avenues in Leather (concerning

the eo nomine “briefcases” provision) had already decided the issue of whether the “organizing,

storing, protecting, and carrying” criteria applied to eo nomine provisions.


       The Avenues court, citing Totes, stated that the essential characteristics of the listed
       exemplars of heading 4202 are those of “organizing, storing, protecting, and carrying
       various items.” [emphasis added] See Avenues, 178 F.3d at 1245, citing Totes, 69 F.3d at
       498. In Lon-Ron, 334 F.3d at 1313, the CAFC held “[T[he essential characteristics of the
       articles falling within subheading 4202.32 are that they generally organize, store, protect,
       or carry items.”

       34.     No official action was taken until May 8, 2019, when Customs withdrew its

proposed revocation. Exhibit B.


       35.     HQ H287090 was then issued on May 13, 2019. Exhibit C. HQ H287090 affirmed

NY N240464 and held that because the waterhousing “is a rigid molded plastic container specially

shaped to house a camera, it falls squarely within the common commercial meaning of the tariff

term “camera case” and is therefore eo nomine classified in heading 4202, HTSUS, as a named

exemplar.”




                                                 7
           Case 1:21-cv-00058-TMR Document 2               Filed 02/14/21      Page 8 of 14




          36.    In HQ H287090 the agency removed its statements that characterized Avenues

precedent as applicable to eo nomine items in heading 4202.

          37.    HQ H287090 instead asserts that the Avenues criteria is relevant only to an ejusdem

generis analysis of “similar containers.”

                                               COUNT I

          38.    GoPro repeats and realleges paragraphs 1 through 37 hereof, as if fully set forth

herein.

          39.    GoPro asserts that CBP’s classification of its camera housings within subheading

4202.99.9000, HTSUS, as a “camera case” at the 20% rate of duty is incorrect.

          40.    Heading 4202 states in pertinent part:

          Trunks, suitcases, vanity cases, attaché cases, briefcases, school satchels, spectacle cases,
          binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar
          containers; . . .

[Emphasis added]

          41.    GoPro asserts that its camera housings are properly classified at the duty-free rate

within subheading 8529.90.86, HTSUS, which provides for “parts suitable for use solely or

principally with the apparatus of headings 8525 to 8528: Other parts of articles of headings 8525

to 8527, except parts of cellular telephones: Other.”

          42.    Classiﬁcation under the HTSUS is made in accordance with the General Rules of

Interpretation (GRIs). GRI 1 provides that the classiﬁcation of goods will be determined according

to the terms of the headings of the tariff schedule and any relative section or chapter notes.

          43.    Note 2(b) to Section XVI, governs parts of Chapters 85, and mandates that a part

of a camera of 8529: (“Other parts, if suitable for use solely or principally with a particular kind




                                                    8
         Case 1:21-cv-00058-TMR Document 2                 Filed 02/14/21     Page 9 of 14




of machine, . . . are to be classified with the machines of that kind or in heading . . . 8529 . . . as

appropriate.)”

       44.       Note 2 to Chapter 39, HTSUS, provides, that the chapter excludes articles of

Section XVI. (“This chapter does not cover: . . . (s) Articles of section XVI (machines and

mechanical or electrical appliances”)).

       45.       In CBP’s proposed ruling of July 2018, “[t]he term “camera case” was understood

as a construct of two words neither deﬁned in the tariff nor in lexicographic sources.

       46.       In July 2018 proposed ruling CBP explained that it has classified “cases” and

“camera cases” eo nomine under heading 4202, HTSUS in instances where the Avenues in Leather

criteria were met.

       47.       CBP provided details of prior decisions relevant to “camera cases” such as: NY

N237453, dated February 6, 2013 (where CBP classiﬁed a camera case designed to provide

organization, storage, portability and protection to a digital camera, in subheading 4204.99.00,

HTSUS); NY N208448, dated April 3, 2012 (where CBP classiﬁed a camera case in 4204.99.00,

HTSUS, stating, “[T]he case is not considered to be a part of the camera as it does not contribute

to the function of the camera itself”); NY N047863, dated January 8, 2009 (where CBP classiﬁed

a camera case with a main compartment, mesh pocket, shoulder straps, and a hook-and-loop ﬂap

closure in subheading 4202.99.00, HTSUS).

       48.       Since CBP’s final decision (a) does not comport with the body of its own rulings,

and (b) withholds deference to judicial precedents, the final ruling in H287090 is neither

persuasive, nor entitled to Skidmore deference.

       49.       While Heading 4202 covers “camera cases” eo nomine, the Federal Circuit

precedent has stated that the scope of these exemplars (which the heading provides in a list together



                                                  9
        Case 1:21-cv-00058-TMR Document 2                Filed 02/14/21      Page 10 of 14




not only for the purpose of pointing collectively, ejusdem generis (“similar containers.”) but also

individually as eo nomine terms) does all possess four key characteristics: organizing, storing,

protecting, and carrying.” See, Otter Prods., LLC, 834 F.3d at 1374 (concerning the “and similar

containers”); Avenues In Leather, Inc. v. United States (Avenues III), 423 F.3d 1326, 1331 (Fed.

Cir. 2005) (concerning the eo nomine provision for “briefcases.”); and Aves. in Leather v. United

States (“Avenues II”), 317 F.3d 1399, 1402 (Fed. Cir. 2003)(“[T]he common characteristic or

unifying purpose of the goods in heading 4202 consist[s] of ‘organizing, storing, protecting, and

carrying various items.”

       50.     In Avenues III, the Federal Circuit upheld the Court of International Trade’s

rejection of CBP’s argument that the articles at issue -- “Presentation Calcu–Folios” that “are

zippered on three sides with an interior sleeve, possess one exterior open flat pocket and a number

of small interior pockets, have a padded carrying handle fitted to the exterior spine, are constructed

of paperboard covered with plastic foam and a vinyl/plastic exterior and interior, contain a solar-

powered calculator, and have an interior three-ring metal binder permanently affixed to the spine”

-- were, eo nomine, a form of briefcase, and, thus classifiable under Heading 4202. Id. at 1331-

32.

       51.     The Court of International Trade had rejected the eo nomine classification as a form

of “briefcase” through an analysis that assessed the articles at issue under the essential

characteristics that united the listed exemplar products. id.

       52.     Pursuant to this line of precedent, the Court must assess whether GoPro’s camera

housings are essentially for the “organizing, storing, protecting, and carrying various items” in

order to find assess whether they are “camera cases” as defined in Heading 4202. id.




                                                 10
        Case 1:21-cv-00058-TMR Document 2                Filed 02/14/21     Page 11 of 14




       53.     Like the phone cases in the Otterbox Litigation, the GoPro waterhousings only

contain one item (a camera). Nor are the camera housings principally designed protect, transport

and store. Therefore, heading 4202 does not apply.

       54.     The eo nomine term also does not apply to items that are “substantially in excess of

those within the common meaning of the term.” See, Casio, Inc. v. United States, 73 F.3d 1095,

1098 (Fed. Cir. 1996 (citation and quotation omitted).

       55.     “In order to determine whether the subject article is classifiable within an eo nomine

provision, [the court will] look to whether the subject article is merely an improvement over or

whether it is, instead, a change in identity of the article described by the statute.” See, CamelBak

Prods., LLC v. United States, 649 F.3d 1361, 1365 (Fed. Cir. 2011).

       56.     GoPro’s camera housings are not mere improvements on “camera cases.” The

camera housings represent an entirely different type of functional apparatus, one that is used

integrally with the GoPro cameras to facilitate the act of action photography. Indeed, in later

current generations of Hero cameras, the housing is integrated into the camera itself. These camera

housings are therefore “substantially in excess” of mere “cases”/“containers.”

       57.     Heading 8529, HTSUS, provides for, inter alia, “parts” suitable for use solely or

principally with digital cameras of heading 8525.

       58.     A part “is an integral, constituent, or component part, without which the article to

which it is to be joined, could not function as such article.” United States v. Willoughby Camera

Stores, Inc., 21 C.C.P.A. 322, 324, 1933 WL 1887 (1933).

       59.     Willoughby Camera dealt with an imported tripod that was not solely used with

cameras, but was also “used for various other purposes.” Id. at 324. The tripod “perform[ed] its

separate function without loss of any of its essential characteristics” when used independently of



                                                11
        Case 1:21-cv-00058-TMR Document 2                 Filed 02/14/21      Page 12 of 14




the camera. It was a “distinct and separate commercial entity” from the camera. Id. at 325. The

court held that the tripod was not a “part.”

        60.     The facts in Willoughby Camera are considerably different, since the GoPro camera

housings serves no function or purpose that is independent of the GoPro camera system. The

camera housings are designed, marketed, and sold to be attached to the GoPro camera system.

        61.     In Bauerhin Technologies Ltd. Partnership v. U.S., 110 F.3d 774, 779 (Fed. Cir.

1997), the imported canopies dedicated solely for use with child safety seats were neither designed

nor sold to be used independently and were held to be “parts” of car seats.

        62.     Furthermore, a “’part’ is ‘an essential element or constituent; integral portion which

can be separated, replaced, etc.’ Webster's New World Dictionary 984 (3d College Ed. 1988).

Thus, based on the common meaning, the term “part,” . . . must have a direct relationship to the

primary article, rather than to the general activity in which the primary article is used.” Rollerblade,

Inc. v. United States, 282 F.3d 1349, 1353 (Fed. Cir. 2002).

        63.     Unlike Rollerblade, where the article at issue -- in-line roller skating protective

gear, such as knee pads, elbow pads, and wrist guards -- “protects the wearer from injuries related

to an activity using the article” and “do not attach to or contact in any way the subheading article,

namely roller skates[,]”

        64.     GoPro camera housings bear no relationship to the camera operator and hold a

direct and essential relationship with the GoPro camera system. See, Id., 282 F.3d at 1353-54.

        65.     Heading 8529, HTSUS, is a heading within Section XVI of the HTSUS; therefore,

Note 2 of that section further guides classiﬁcation of this article. As the subject camera housings

are not included in any other headings of Chapter 84 or 85, and are speciﬁcally made for GoPro




                                                  12
          Case 1:21-cv-00058-TMR Document 2              Filed 02/14/21     Page 13 of 14




cameras (which are classiﬁed in heading 8525, HTSUS), the tariff classiﬁcation of the subject

camera housing is proper in subheading 8529.90.86, HTSUS, as per Section XVI, Note 2(b).

          66.   The protest denials in this action were therefore not made in accordance with law

and fact.

          67.   In accordance with law and fact, and by application of GRI 1, GoPro camera

housings ar e properly classiﬁed under Heading 8529, HTSUS. By application of GRI 6, these

products are classified under subheading 8529.90.86, HTSUS, which provides for “[P]arts suitable

for use solely or principally with the apparatus of headings 8525 to 8528: Other parts of articles of

headings 8525 to 8527, except parts of cellular telephones: Other.”

          68.   The applicable rate of duty is free.


                                              Count II

          1.    GoPro repeats and realleges paragraphs 1 through 37 hereof, as if fully set forth

herein.

          2.    Alternatively, GoPro contends that these camera housings may be classified under

subheading 3926.90.99, HTSUS, which provides for “[O]ther articles of plastics and articles of

other materials of headings 3902 to 3914: Other” at the applicable rate of duty of 5.3% ad valorem.


                                     PRAYER FOR RELIEF


WHEREFORE, GoPro prays for the entry of a judgment

          (1)   Finding that GoPro camera housings properly classified under subheading

                8529.90.86, HTSUS (or, if applicable, 3926.90.99, HTSUS),

          (2)   finding that Customs erroneously denied the 11 protests (protest numbers

                280117100042, 272016100381, 272016100380, 272015101106, 272015101105,



                                                  13
      Case 1:21-cv-00058-TMR Document 2              Filed 02/14/21      Page 14 of 14




            280915100291, 280915100201, 272015100437, 272015100436, 272015100227,

            and 272016101210.

     (3)    ordering Customs to reliquidate all associated entries and to calculate duties based

            on the classification of the goods as supported by the reasons set forth supra,

     (4)    ordering the refund of all duties paid in excess, together with interest accruing

            thereon, and

     (5)    granting other relief as the Court may deem necessary and proper.


Dated: February 14, 2021


                                               Respectfully submitted,


                                               /s/ Matt Nakachi
                                               Matt Nakachi, Esq.

                                               JUNKER & NAKACHI, P.C.
                                               One Market Street
                                               Spear Tower, Suite 3600
                                               San Francisco, CA 94105
                                               (415) 498-0070
                                               matt@tradelawcounsel.com
                                               Counsel for Plaintiff, GoPro, Inc.




                                             14
